Citation Nr: 1402845	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  06-32 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976 and from March 1984 to March 1993, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that, in pertinent part, denied the Veteran's claim for service connection for sleep apnea.  In January 2006, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in September 2006, and the Veteran filed a Substantive Appeal (VA Form 9) in October 2006.  The claims file was subsequently transferred to the RO in Pittsburgh, Pennsylvania.    

The Board remanded the Veteran's claim for further development in May 2010, June 2012, and February 2013.  

In April 2013, the Veteran submitted additional evidence in the form of an undated letter from his private physician.  However, in an April 2013 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

In a March 2013 statement written by the Veteran's spouse on his behalf, the  issue of whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

The competent and probative evidence shows that the Veteran's sleep apnea is not due to his period of service.  


CONCLUSION OF LAW

The requirements for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a June 2005 letter issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A May 2006 letter informed the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  Although the May 2006 notification was issued after the decision on appeal, the Veteran's case was subsequently readjudicated as evidenced by the September 2006 Statement of the Case and the Supplemental Statements of the Case dated in August 2011, December 2012, and March 2013, and he had the opportunity to submit additional argument and evidence.  Therefore, the content timing error did not affect the essential fairness of the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).        

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private medical records, VA examination reports, lay statements from the Veteran's family, and the Veteran's statements.  The Board finds that the March 2013 VA examination conducted in connection with the claim is adequate because the examiner was informed of the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding whether the Veteran's sleep apnea was due to his period of service.     

The Board notes that actions requested in the prior remands have been undertaken.  Instructions pertinent to the claim being decided included obtaining updated VA treatment records from the Butler and Cleveland VA Medical Centers (including a May 1994 Persian Gulf War Examination) and scheduling the Veteran for a VA examination to determine the etiology of his sleep apnea.  In response, the RO/AMC obtained all available current VA treatment records (including the May 1994 Persian Gulf War Examination) from the VA Medical Center in Butler, Pennsylvania, and received notification that the Veteran had never been treated at any Cleveland medical facilities.  The RO/AMC scheduled the Veteran for a VA examination dated in March 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran argues that he has sleep apnea that is due to his period of active service.  

Service treatment records are negative for any complaints, diagnoses, or treatment for sleep apnea.  However, the records do show that the Veteran received treatment for an upper respiratory infection (URI) in March 1986, April 1986, and April 1988; for bronchitis in November 1986; for a viral syndrome in February 1987 and October 1987; and for pneumonitis in May 1988 and June 1988.  On separation examination in November 1992, the Veteran reported ear, nose, and throat trouble, but his respiratory system was found to be within normal limits.   

An August 1998 polysomnogram revealed that the Veteran had mild sleep disordered breathing and reversal of sleep disordered breathing with nasal CPAP at 7cmH20.  In a September 1998 letter, the private respiratory physician who had conducted the polysomnogram indicated that the Veteran had mild sleep apnea with a marked degree of sleep fragmentation associated with loud snoring.  He found that this was suggestive of a condition of the crowded upper airway resistance syndrome.  The Veteran was put on nasal CPAP.    

A May 2004 polysomnograpy report demonstrated minimal obstructive hypopnea with very rare arterial oxygen desaturation.  

On VA examination in June 2005, the Veteran complained of having sleep apnea since 1997.  He reported using a CPAP machine.  He denied ever having been a tobacco smoker.  Regarding metered dose inhalers or puffer type medicine, the Veteran stated that he had only used a puffer once long ago before his sleep apnea had been diagnosed.  He indicated that the puffer type medicine had not helped him.  The examiner diagnosed the Veteran with sleep apnea.  However, he did not provide an opinion regarding whether the Veteran's sleep apnea was due to his period of service.  

In an undated letter received in January 2012, the Veteran's private treating physician reported that he had treated the Veteran from 1993 to 2006.  He indicated that a sleep study had been ordered in 1997, and the results had been positive for sleep apnea.  He stated that the Veteran had been prescribed a CPAP machine at the time.  

On VA examination in March 2013, the examiner noted that the Veteran had a history of mild obstructive sleep apnea found on polysomnogram in August 1998 and again on re-testing in 2004.  The Veteran currently used a CPAP machine daily that seemed to work for him.  Upon review of the claims file and a physical examination, the examiner diagnosed the Veteran with obstructive sleep apnea.  He opined that the Veteran's obstructive sleep apnea was not attributed to the in-service periodic URIs and pneumonitis.  He noted that the Veteran had URIs and pneumonitis during his military service, but found that the sleep apnea was not linked to them.  He explained that there had also been no diagnosis of obstructive sleep apnea during service.  

In another undated letter received in April 2013, the Veteran's private treating physician reported that obstructive sleep apnea involved repeated episodes of airway obstruction during sleep.  He explained that most patients suffered with snoring, gasping, daytime fatigue, lack of energy, memory loss, and lack of concentration for many years before going to a physician.  Since the patient was unaware of his/her own snoring, it could take as much as 10 years before the patient's spouse insisted that he/she be seen for testing.  The physician also noted that obstructive sleep apnea was most commonly associated with chronic fatigue syndrome.  He indicated that a typical work-up for sleep apnea symptoms involved comprehensive blood work and a 2 night polysomnogram before a definitive diagnosis of obstructive sleep apnea was typically identified and treatment started.  

The Board reiterates that the Veteran's service treatment records were found to be negative for any complaints, diagnosis, or treatment of any sleep apnea.  However, the Board acknowledges that the Veteran did receive intermittent treatment for various respiratory disorders and that he reported ear, nose, and throat trouble on separation examination.  

Nevertheless, the Board notes that at no time did any of the Veteran's treating providers find that his sleep apnea was due to his period of service, to include the in-service treatment for various respiratory disorders.  However, the VA examiner who performed the March 2013 VA examination thoroughly reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's sleep apnea was due to his period of active service, to include the in-service treatment for respiratory disorders.  Specifically, the examiner found that although the Veteran had periodic URIs and pneumonitis during his military service, his sleep apnea was not linked to them.  Moreover, he explained that there had been no diagnosis of obstructive sleep apnea during service.  For these reasons, the March 2013 VA opinion by the VA examiner is afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and his spouse can competently report the onset and symptoms of snoring, any actual diagnosis of sleep apnea requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current sleep apnea requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran and his spouse believe that he has sleep apnea that is due to his period of service, including the in-service treatment for respiratory disorders, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and Veteran's spouse's opinions as to the etiology of his current sleep apnea are not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the March 2013 opinion by the March 2013 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's and Veteran's spouse's lay contentions regarding the etiology of his sleep apnea.  

The Board acknowledges that the Veteran recently submitted another undated letter from his private treating provider in April 2013 in support of his claim.  However, this letter only provided general information with respect to obstructive sleep apnea and was not specific to the facts of his case.  The physician stated that obstructive sleep apnea was "most commonly associated with Chronic Fatigue Syndrome," but this statement does not imply that the Veteran's sleep apnea was due to his period of service or to his service-connected undiagnosed chronic fatigue.  Thus, such document is entitled to little probative weight as it does not address the specific relationship of the Veteran's sleep apnea and his military service or the Veteran's sleep apnea and his service-connected undiagnosed chronic fatigue.  See 38 C.F.R. § 3.310 (2013).  

In sum, the Board finds that the most competent and probative evidence indicates that sleep apnea was not shown in service, and the most probative evidence fails to link the Veteran's current sleep apnea to service, including the in-service treatment for various respiratory disorders.  Accordingly, service connection for sleep apnea is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


